Title: To Thomas Jefferson from Daniel Carroll, 29 July 1791
From: Carroll, Daniel
To: Jefferson, Thomas


Georgetown, 29 July 1791. Introducing Mr. Cabot of Massachusetts who wishes to be acquainted with TJ. His character, respectable connections, and qualities as “a sensible, intelligent Gentleman” readily induce him to obtain that pleasure for Cabot. He has been mentioned in some letters to the President from the East. He has settled there and is anxious to embrace anything advantageous respecting the public buildings and the Federal City. He has been in treaty with directors of the Potomac Co. about supplying “a number of his Countrymen” to make canal at Little Falls: “they did not agree.” He goes to Philadelphia with L’Enfant, and Carroll supposes “many matters will be talk’d  over respecting the business on hand.” He asks TJ to “assist Mr. Cabot in his views, on their appearing to coincide with the public interest.” [P.S.] He asks TJ to take charge of enclosed letter to Madison, having lately written him at Philadelphia and presuming he may be in New York. He refers TJ to what he has written him.—If TJ passes Georgetown on his way to Virginia, he asks him “if not inconvenient to bring a few of the plans of Chatau’s you show’d,” which will be taken care of and given him on his return.
